PER CURIAM.
Defendant was convicted in a trial by jury of “assault with a dangerous weapon.” He appeals on *387the grounds: (1) that the instruction given on self defense was not adequate, and (2) that neither he nor Ms counsel were permitted to see the pre-sentence report prepared by the Board of Parole and Probation.
These questions were not properly raised in the court below. We find nothing in the record wMch warrants departure from the rule that issues not properly raised and preserved in the trial court will not be considered on appeal. State v. Avent, 209 Or 181, 302 P2d 549 (1956).
Affirmed.